Citation Nr: 1813088	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-43 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an initial rating in excess of 30 percent for acne scars, face and neck. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1979 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that based on the Veteran's contentions and psychiatric diagnoses of record, the claim has been recharacterized as seen on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009). 

In an October 2015 decision, the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, variously diagnosed as bipolar disorder, anxiety disorder and opioid use disorder, is related to his military service.  

2.  For the entire appeal period, the Veteran's service-connected acne scars, face and neck have not been manifest by visible or palpable tissue loss, gross distortion or asymmetry of any feature or with four or more characteristics of disfigurement.

CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, variously diagnosed as bipolar disorder, anxiety disorder and opioid use disorder have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for an initial rating in excess of 30 percent for acne scars, face and neck have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7828-7800 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection 

The Veteran contends that he has an acquired psychiatric disability that is related to his military service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303 (a) (2017).  

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of record, the Veteran's February 1979 enlistment report of examination shows that the Veteran denied frequent trouble sleeping, depression or excessive worry and nervous trouble of any sort.  The Veteran's February 1979 enlistment report of examination shows that the Veteran's psychiatric was noted as normal.  The only defect and diagnoses noted were dental carries and defective vision.   

A March 1979 personnel record shows that in March 1977 the Veteran had a grand larceny charged reduced to petty larceny for having a stolen radio in his possession.  It was noted that the Veteran was granted a moral waiver for enlistment.  

A November 19, 1979, report of mental status examination shows that the Veteran's behavior was normal and the Veteran was fully alert and oriented.  The Veteran's mood was level and this thinking process clear.  His thought content was normal and his memory was good.  It was noted that there was no significant mental illness.  The Veteran was mentally responsible and able to distinguish right from wrong.  The Veteran was able to adhere to what was right.  It was noted that the Veteran had the mental capacity to understand and participate in board proceedings.  It was noted that the Veteran met the retention standards.  The examiner noted that the Veteran voluntarily reported on November 5, 1979.  At that time the Veteran stated that he could no longer handle his current situation; he found it difficult to live in the barracks with so many other people of different nationalities.  The examiner's impression was adjustment reaction to adult life.  The examiner concluded that the Veteran's attitude towards minorities appeared deeply embedded and very resistant to change.  It was noted that aside from this attitude, no evidence of other psychological disturbance existed.  It was noted that the Veteran's attitude seriously hindered the Veteran's ability to function within the military.  It was noted that further action was left to the discretion of the commander.  

A November 29, 1979, report of mental status examination shows that the Veteran's behavior was normal and the Veteran was fully alert and oriented.  The Veteran's mood was level and his thinking process clear.  His thought content was normal and his memory was good.  It was noted that there was no significant mental illness.  The Veteran was mentally responsible and able to distinguish right from wrong.  The Veteran was able to adhere to what was right.  It was noted that the Veteran had the mental capacity to understand and participate in board proceedings.  It was noted that the Veteran met the retention standards.  

The Veteran's November 29, 1979, separation report of medical history shows that the Veteran denied frequent trouble sleeping, depression or excessive worry and nervous trouble of any sort.  The Veteran's November 29, 1979, separation report of medical examination shows that the Veteran's psychiatric was noted as normal.  

A December 1979 service treatment record, completed by a chaplain, shows that the Veteran was noted as bitterly and racially prejudiced against living and working with blacks.  It was noted that he had been involved in at least three altercations with blacks.  He was increasingly hostile and unwilling to make further effort to coexist.  He had unsuccessfully tried, with chaplain assistance and counseling, to make adjustments to military life.  It was noted that he was now determined, under any circumstance at all, to get out of the Army, unwilling to compromise or make further effort to adapt.  He was angry and resistant to military authority over his life to the degree that he would soon be in serious trouble with his supervisors.  The chaplain stated that he believed the Veteran was a "Boiling Pressure Cooker with its lid about to blow".  The chaplain noted that the Veteran seemed unable to cope with this pressure of responsibility, which was consistent to the pattern set by his family of failure, instability and an inability to accept authority and responsibility.  The chaplain noted that the Veteran seemed unable to stand up under pressure and chose to escape rather than effectively deal with his problems.  It was noted that the Veteran entered the Army to escape personal and financial problems.  He was "forced "to enter under a police waiver while also in trouble with the law.  The chaplain stated that in his opinion the Veteran was a likely candidate for going AWOL should the pressure become sharply increased for him.  The chaplain stated that he believed for these reasons that attempts to retain the Veteran would prove ineffective and an unmerited cost of time and resource.  The chaplain noted that retaining him in service would present to his unit hindrance as a morale and leadership problem.  It was concluded that it was in the best interest of the Army to release the Veteran as quickly as possible.  

A January 1980 service treatment record shows that the Veteran was being recommended for discharge primarily due to an inability to adjust to a military environment.  It was noted that the Veteran had totally failed to adjust socially to his environment.  It was noted that the Veteran's daily behavior was characterized by a lack of relationship with any minority within the unit.  It was noted that the Veteran had openly declared his prejudice towards all minorities.  It was noted that this situation extended from a social sphere to his duty performance.  The examiner concluded that he was convinced that any further attempt to rehabilitate the Veteran would be futile.  

A January 1980 personnel record shows that the Veteran received an Article 15 for being AWOL.  

The Veteran's DD214 shows that the Veteran was discharged for failure to maintain acceptable standards for retention.  

An October 2011 private treatment record shows that the Veteran reported episodes of difficulty controlling anger for the previous 20 years.  The Veteran reported that his problems began about the time of his "truck wreck".  The Veteran reported he was admitted for opiate abuse on two occasions, once in Louisville, Kentucky, at the Jefferson Alcohol and Drug Treatment Center, and once at the Laurels in Lebanon, Virginia.  The Veteran reported that he had been clean since March 2006.  The Veteran was diagnosed with bipolar disorder, anxiety disorder NOS, history of traumatic brain injury (motor vehicle accident), history of intermittent explosive disorder and a history of opiate dependence.  

A September 2011 VA treatment record shows that the Veteran was diagnosed with opiate dependence (chronic- currently in early remission), R/O Bipolar II, type I vs Intermittent Explosive D/O vs (or interfaced with) Substance induced Mood Disorder.  

On his November 2011 claim, the Veteran reported that his problems began at Fort Dix and became crippling at Fort Riley.  The Veteran reported that he had to be escorted home.  

In a December 2011 statement, the Veteran reported that at he tried to be the best soldier he could be.  He reported that when he joined the Army he was just a "country hillbilly from the coal fields".  He reported that when they sent him to Fort Dix there were all different type of people of every color and he was in way over his head.  The Veteran reported that at Fort Riley he exploded and got several Article 15s and into fights.  

In a September 2014 statement the Veteran reported that his psychiatric disabilities were made much more severe during service.  The Veteran stated that his psychiatric disabilities either began in service or became exacerbated.  

In a November 2014 statement, the Veteran reported that he was told that he had bipolar disorder at Fort Riley.  

The Veteran was afforded a VA mental disorders examination in April 2016.  The examiner diagnosed other specified personality disorder, primarily antisocial with narcissistic and borderline symptoms.  The examiner explained that intermittent explosive disorder did not better explain these symptoms.  The examiner noted that they were most consistent with patterns seen in his borderline personality disorder/cluster B, particularly antisocial and borderline symptoms related to anger.  The examiner also diagnosed unspecified bipolar disorder, mild with mixed features.  The examiner stated that there was a significant possibility that the Veteran's mood issues are partly or largely secondary to substance abuse/misuse and the remainder, or when not using, were part of his personality disorder diagnosis.  The examiner stated that however, there was also evidence of possible regular swings with hypomania at times superimposed on personality disorder mood issues with anger with rapidly short lived mood issues.  The examiner stated that however, the possibility of substance related mood disorder could not be dismissed.  The examiner also diagnosed opioid use disorder, severe, in partial remission.  The examiner explained that there was significant evidence the Veteran was engaging in drug seeking behavior to the present.  The examiner noted that the records suggest he may not be using opioids as often as in the past but still going to more than one location with pain reports but there was less evidence of seeking at other VAs and less information suggesting frequent use.  The examiner noted that the Veteran gets prescriptions legally but the preponderance of the evidence and his history all suggest there were reports to gain narcotics for misuse and abuse.  The examiner noted that the Veteran had a history of less than candid reports of his narcotic use and history.  The examiner also diagnosed cocaine use disorder, moderate, in full sustained remissions.  

The examiner concluded that the Veteran's other specified personality disorder was not related to or caused by military service.  The examiner concluded that the Veteran's other specified personality disorder was less likely than not permanently aggravated beyond the usual course of the disorder by military service.  The examiner concluded that the Veteran's unspecified bipolar disorder was not related to or caused by military service.  The examiner concluded that the Veteran's unspecified bipolar disorder was less likely than not permanently aggravated beyond the usual course of the disorder by military service.  The examiner concluded that the opioid use and cocaine use disorders were not related to or caused by military service.  The examiner concluded that the Veteran's opioid use and cocaine use disorder were less likely than not permanently aggravated beyond the natural course of the disorders by the military service.  The examiner also concluded that it was less likely than not that the Veteran's opioid use and cocaine use disorders were secondary to an attempt to cope with, or otherwise secondary, to a service-connected health disorder of any sort.  

The examiner explained that by definition, a personality disorder is a developmental disorder that began well before military service.  The examiner explained that the Veteran's symptoms of personality disorder were well established pre-military based on the Veteran's reports at the examination and at times to other treatment providers and varied only with situation and level of development/age/maturity.  The examiner explained that it was well documented in the military records in a memo in which a chaplain noted that the Veteran had long standing behavior and fighting issues.  It was noted that the chaplain believed his behavior and problems in the military were related to his pre-military behavior.  The examiner explained that the Veteran had well documented legal charges per personnel records and materials in the file noting confirmation of a history of petty larceny and documentation by the chaplain showed that the Veteran entered the military to avoid further legal consequences of his behavior, which the Veteran admitted at the examination.  The examiner noted that the Veteran also admitted to significantly more illegal behavior than that he actually got arrested for and said he has other arrests pre-military than the one on record.  The Veteran admitted at the examination, and at times to others per record review, that he had a long history of conduct disorder and oppositional behavior pre-military.  The examiner explained that the Veteran's history of abuse was very consistent with the type of personality disorder and symptoms he has.  The examiner noted that the Veteran's personality based symptoms actually seemed to decrease some in military as he had only an AWOL and no other legal issues.  The examiner explained that the Veteran's fighting and assaultive behaviors were clear and consistent from childhood up to the present.  The examiner explained that the Veteran's assaultive behavior was improving somewhat as he gets older, as is consistent with the usual course of the disorder and other improvements in illegal behavior have been seen over time.  

The examiner explained that the Veteran's opioid abuse began pre-military and he used amphetamines pre-military.  The examiner explained that the Veteran's cocaine use disorder reportedly began well after military service.  The examiner explained that the Veteran had reported numerous times that his opioid use escalated significantly after a 1983 MVA where he suffered a lot of injuries so while it is worse than would have otherwise been expected the increase was related to an incident well after military service.  The examiner explained that the Veteran's opioid abuse, based on the available evidence, is better now than in the past with treatment as happens often in substance disorders in many cases with age and maturity.  

The examiner explained that the Veteran's report indicated that his hypomanic symptoms began pre-military around age 20.  The examiner explained that there was no evidence of documentation or hypomanic or serious depressive symptoms in the military service that were not better explained by the Veteran's personality disorder symptoms.  The examiner explained that episodes of hypomania appeared to increase and become problematic only well after military service based on the evidence.  

The examiner explained that the Veteran's expression of his behavior and problems related to personality disorder was in keeping and consistent with his pre-military and post military problems; they changed only with the circumstances in which he found himself and did not start at that time.  The examiner noted that the Veteran fought with peers and/or co-workers and his father for many years pre-military.  The examiner explained that the Veteran's subsequent legal history and problem behavior was in keeping with his personality disorder and is seen pre-militarily as well as in response to military.  The examiner noted that personality disorders are marked by limited coping skills and his substance abuse began and continued primarily as a function of a poor attempt to cope with the inevitable consequences of his personality disorder driven behavior and emotional reactions.  The examiner explained that the Veteran's opioid issues increased with an injury post military and not with any medical problem in the military.  The examiner explained that while changes in substance abuse in pain has occurred with other disorders, this is not connected to these disorders in that his behavior did not change with changes in other medical issues and at times medical staff noted there were at times no significant medical finding consistent with complaints but rather represented drug seeking and addictive behavior also proceeded independently of medical issues once established as worse after his MVA.  The examiner explained that the Veteran's report that his MVA was part of the etiology of his increased opioid issues is substantiated by his having begun treatment attempts shortly after that time and his drug related problems and behavior were more prominent and problematic after that time.  

The examiner also explained that the diagnoses were consistent with provider diagnoses.  The examiner explained the only difference was that he had the time and obligation to do a more comprehensive file review including military records and other provider notes over the years and more comprehensive clinical interview that allowed definitive diagnosis of the personality disorder.  The examiner explained that this is more than treatment providers typically have and is not always needed for treatment purposes.  The examiner explained that the chaplain notes were consistent with personality disorder even if not diagnosed.  The examiner explained that the personality disorder diagnosis was unlikely when he was in the military as a mental health professional had not had the opportunity or time to do a more complete diagnostic interview and the Veteran's treatment was mostly with a chaplain.  The examiner stated that however, the chaplain documented the history from pre-military, in part both family and legal, and the pre-military behaviors and military behaviors which are consistent with the now diagnosed personality disorder.  

In a December 2016 statement, the Veteran reported that, in summary, his psychiatric condition began when he was transferred to Advanced Individual Training (AIT).  The Veteran reported that he was issued three Article 15s due to fighting with fellow soldiers.  He reported that he was certain he was involved in more than three fights with other soldiers.  The Veteran reported that as a child he was sometimes a bit more hyper than other children but he never experienced any serious problems with others until he entered the military.   

In an October 2017 private opinion, a Dr. G.B noted that he reviewed the claims filed and interviewed the Veteran via telephone.  The examiner noted the medical history as outline in the April 2015 VA examination.  The examiner also noted the Veteran's service treatment records, personnel records and post-service treatment records.  Dr. G.B concluded that based on a review of the Veteran's VA claim file and clinical interview in his clinical opinion, the Veteran suffers from Diagnostic and Statistical Manual of Mental Disorders (Fifth Edition) diagnosis of Bipolar Disorder.  Dr. G.B explained that the Veteran's behavioral presentation is consistent and significant for depression, panic attacks, anxiety, insomnia, racing thoughts, hostility, poor concentration, impaired judgment, poor hygiene, irritability, anger, and difficulty in adapting to stressful circumstances such as work and his marriage.  Dr. G.B noted that VA records have also routinely diagnosed the Veteran with Anxiety Disorder and Intermittent Explosive Disorder.  Dr. G.B stated that he would concur with these diagnoses.  Dr. G.B explained that there is considerable overlap between the diagnoses of Bipolar Disorder and Anxiety Disorder and it would be impossible to separate the various psychiatric symptoms for each condition and the occupational impairment cause by each condition.  Dr. G.B stated that as noted in the DSM 5 (pg. 149):

"Anxious distress has been noted as a prominent feature of both bipolar and major depressive disorder in both primary care and specialty mental health settings.  High levels of anxiety have been associated with higher suicide risk, longer duration of illness, and greater likelihood of treatment nonresponse..."

Dr. G.B explained that regarding the Veteran's Intermittent Explosive Disorder, there is also considerable overlap between this diagnosis and Mr. [REDACTED] other psychiatric diagnoses.  Dr. G.B stated that as noted in the DSM 5 (pg. 467):

"Mood disorders, anxiety disorders, and substance use disorders are associated with intermittent explosive disorder, although onset of these disorders is typically later than that of intermittent explosive disorder."

Dr. G.B stated that in his opinion, information contained in the November 19, 1979, service medical record and the chaplain's December 1979 letter show that symptoms of the Veteran's Bipolar Disorder and Anxiety disorder were, at least as likely as not, in their prodromal phase during service.  Dr. G.B explained that although the Veteran experienced some behavioral, problems before service as a result of his Intermittent Explosive Disorder, it was the difficulty adjusting to military life when he entered AIT that aggravated his psychiatric state, causing him to act out and develop a depressed mood.  Dr. G.B explained that considering the Veteran's psychiatric difficulties were exacerbated during his tenure in the Army, it is at least as likely as not that his Bipolar Disorder and Anxiety Disorders are related to his military service and are superimposed upon his preexisting Intermittent Explosive Disorder.  Dr. G.B stated that in his clinical opinion, it is at least as likely as not that the Veteran's symptoms from his psychiatric disorders (as noted above) have been severe and caused deficiencies in most areas to include work, mood, family relations, judgment, and thinking since at least November 2011.  Dr. G.B stated that the Veteran's prolific cocaine and narcotic usage was at least as likely as not a poor attempt to self-medicate as a means of dealing with his multiple psychiatric symptoms.  Dr. G.B stated that the Veteran's assaultive and lengthy criminal history further illustrated his inability to safely manage his explosive anger and hostility.  Dr. G.B explained that furthermore, the Veteran's occupational and social functioning has been adversely impacted by the above noted psychiatric symptomatology, with deficiencies in most areas.

Based on the above, the Board finds that the Veteran has the current diagnoses of a personality disorder and an acquired psychiatric disorder variously diagnosed as bipolar disorder and anxiety disorder and opioid use disorder.  

In regards to the Veteran's diagnosed personality disorder, a personality disorder is not a disease for which service connection may be granted.  See 38 C.F.R. §§ 3.303 (c), 4.9.  Service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality (to include personality disorder), by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); and VAOPGCPREC 82-90.  

In this regards, the Board finds that there are conflicting medical opinions of record.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In this case, the Board finds that there is competent and credible medical opinion evidence that the Veteran's personality disorder was not aggravated during his military service and that the Veteran's personality disorder was aggravated by superimposed bipolar disorder and anxiety disorder.  That is, the April 2016 VA examiner and October 2017 private physician both reviewed the Veteran's claims file and noted his pre-service and in-service behaviors but nonetheless came to different conclusions about whether his personality disorder was in any way aggravated during service.  The April 2016 VA examiner essentially concluded that the Veteran's symptoms actually improved during service and his diagnosed acquired psychiatric disorders are not related to his military service.  The October 2017 private physician essentially concluded that the Veteran's symptoms were exacerbated during service and his diagnosed acquired psychiatric disorders were superimposed unto his personality disorder.  The Board also notes that the April 2016 VA examiner concluded that the Veteran's opioid use disorder preexisted service and was exacerbated by a post-service MVA and the October 2017 private physician concluded that the Veteran's opioid use disorder was a poor attempt to self-medicate as a means of dealing with his multiple psychiatric difficulties.  See Allen v. Brown, 237 F. 3d 1368 (Fed. Cir. 2001).

The Board has weighed the evidence of record and finds that, at the very least; there exists an approximate balance of evidence for and against a finding that the Veteran's acquired psychiatric disorder is related to his period of active duty service.  As such, the Board finds that the evidence is at least in equipoise and when the evidence for and against the claim is in relative equipoise, by law; the Board must resolve all reasonable doubt in favor of the claimant.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  It bears remembering that, "[b]y requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  

Increased Rating 

The Veteran contends that his acne scars, face and neck are more severe than reflected in his current rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's acne scars, face and neck are rated under Diagnostic Code 7828-7800.  The RO hyphenated the Veteran's diagnostic code to represent the primary components of his disability - acne and disfigurement of the face.  Under DC 7828, a noncompensable rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or, deep acne other than on the face and neck.  A maximum 30 percent rating is warranted for deep acne affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.118, Diagnostic Code 7828.  Diagnostic Code 7828 also provides for alternately rating the disability on the basis of disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  Id.

Under Diagnostic Code 7800 an evaluation of 10 percent is warranted for disability of the skin of the head, face, or neck with one characteristic of disfigurement.  An evaluation of 30 percent requires disability of the skin of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears, (auricles), cheeks, lips) or with two or three characteristics of disfigurement.  A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are as follows: Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation. Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.  

Turning to the evidence of record, private treatment records dated August 2005 to November 2011 shows that the Veteran's skin was repeatedly noted as pink, dry and warm.  The records do not provide any specific treatment records for the Veteran's acne scars, head and neck.  

VA treatment records dated December 2010 to April 2016 also show that the Veteran's skin was repeatedly noted as pink, dry and warm.  The records do not provide any specific treatment records for the Veteran's acne scar, head and neck.  .  

The Veteran was afforded a VA skin examination in October 2013.  The Veteran was diagnosed with acne.  The Veteran reported that he sought treatment for acne for "11 or 12 years" following his discharge.  The Veteran stated that he no longer receives treatment but has "permanent scars, like I've been shot with a shot gun".  The Veteran reported that redness was gone "98 %".  The Veteran reported that he does not have "pimples" or blackheads.  The examiner noted that there was some scarring of the facial cheekbones and the minimal red papules were not disfiguring.  The Veteran did not have any benign or malignant skin neoplasm.  The Veteran did not have any systemic manifestations due to any skin diseases.  The Veteran had not been treated with oral or topical medications in the prior 12 months.  The Veteran had not had any treatment or procedure other than systemic or topical medications in the prior 12 months for exfoliative dermatitis or papulo-squamous disorders.  The Veteran had not had any debilitating episodes in the prior 12 months due to urticaria primary cutaneous vasculitis erythema multiform or toxic epidermal necrolysis.  The Veteran had not had had any non-debilitating episodes of urticaria primary cutaneous vasculitis erythema multiform or toxic epidermal necrolysis in the prior 12 months.  

In regards to visible skin conditions and the approximate total body area and the approximate total exposed body area affected, the examiner noted that the Veteran did not have any of the above listed visible skin conditions.  The examiner noted that the Veteran did have superficial acne of any extent.  The examiner noted that the Veteran did not have benign or malignant neoplasm or metastases related to any of the diagnoses.  The examiner noted that on the left facial upper cheek he had minimal papules (red in color) but no pustules.  Mild facial scarring was noted most likely from prior acne.  There were no papules or pustules.  There were no cyst-like lesions.  The examiner noted that the total boy area was less than 5 percent and 5 percent to 20 percent.  The examiner noted that the exposed area was less than 5 percent and 5 percent to 20 percent.  

The Veteran was afforded a VA scars examination in October 2013.  The examiner diagnosed residual scarring of the face and trunk secondary to acne.  It was noted that none of the scars of the head, face and neck were painful.  It was noted that none of the scars of the head, face or neck were unstable with frequent loss of covering skin over scar.  None of the scars of the head, face or neck were both painful and unstable.  None of the scars of the head, face or neck were due to burns.  The examiner noted that the scar involved the chin area and jawlines; few on the right and left lateral neck.  The estimated area was 30cm x 12cm.  The examiner noted that there was no elevation depression adherence to the underlying tissue or missing underlying soft tissue.  The examiner noted that all the scars were hypo pigmented to varying degrees.  The examiner noted that the approximate total area of head face and neck with hypo- or hyperpigmented areas was 360 square cm.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  

As the Veteran is currently in receipt of a 30 percent disability rating, Diagnostic Code 7800 is the only diagnostic code that would potentially afford him a higher rating for his skin condition affecting the head, face, and neck under the diagnostic codes for the skin.  

Review of the evidence reveals that a higher rating of 50 percent under Diagnostic Code 7800 is not warranted as the Veteran's disability is not manifested by visible or palpable tissue loss and either gross distortion or asymmetry of any features, or; with four or more characteristics of disfigurement.  At worst, the Veteran's skin condition caused acne and scarring of the face that resulted in hypo pigmented skin exceeding six square inches (39 sq. cm.).  Additionally, at no point throughout the appeal period were more than 3 characteristics of disfigurement identified.  As such, a higher disability rating is not warranted under DC 7800.

The Board has considered other potentially applicable diagnostic codes.  The Board acknowledges that the Veteran is already service-connected for acne scars, anterior posterior trunk.  However, this disability is not currently before the Board and therefore will not be addressed further.  Additionally, his condition does not cause limitation of motion of the affected part or any limitation of function.  See 38 C.F.R. § 4.118; Diagnostic Codes 7800-7805.

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's disability.  See 38 C.F.R. § 3.159 (a) (1) (2017). 

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulgin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Thus, the claim for a rating higher must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not for application.  See Gilbert, supra.   


ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed bipolar disorder, anxiety disorder and opioid use disorder is granted.  

Entitlement to an initial rating in excess of 30 percent for acne scars, face and neck is denied.  



REMAND

With respect to the Veteran's claim of entitlement to a TDIU, the Veteran is service connected for acne scars, face and neck rated as 30 percent disabling; acne scars, anterior and posterior trunk, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss rated as noncompensable.  The combined service-connected disability rating is 40 percent.  However, as illustrated above, the Veteran is now in receipt of service connection for an acquired psychiatric disorder.  As it is up to the agency of original jurisdiction (AOJ) to assign the proper disability rating or ratings an acquired psychiatric disorder, the Board cannot yet adjudicate the issue of entitlement to a TDIU.  Accordingly, upon remand and after assigning a disability rating for an acquired psychiatric disorder, the AOJ should readjudicate the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Offer the Veteran the opportunity to identify and submit any additional evidence relevant to his claim for TDIU.  Obtain VA and non-VA records sufficiently identified by the Veteran and that have not been obtained already.  Specifically request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding relevant private (non-VA) records that the Veteran identifies.  If a private provider does not respond to VA's request for identified records sought, the Veteran must be so notified, and reminded that it is ultimately his responsibility to ensure that private treatment records are received.

2. Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the issue of entitlement to TDIU.  If the benefit sought is not granted to the Veteran satisfaction, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


